Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-26-2005

Allen v. Ripoll
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-1021




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"Allen v. Ripoll" (2005). 2005 Decisions. Paper 503.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/503


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                         UNITED STATES COURT OF APPEALS
                              FOR THE THIRD CIRCUIT

                                 NOS. 05-1021 & 05-1436
                                   ________________

                              ANTHONY GEORGE ALLEN,
                                                              Appellant,

                                            v.

                   ERIC RIPOLL, LT.; TIMOTHY GREGORY, LT.;
                      MOONEY, LT.; BUREAU OF PRISONS
                     ____________________________________

                    On Appeal From the United States District Court
                        For the Western District of Pennsylvania
                              (D.C. Civ. No. 01-cv-00373E)
                     District Judge: Honorable Sean J. McLaughlin
                    _______________________________________

                         Submitted Under Third Circuit LAR 34.1(a)
                                    AUGUST 26, 2005

               Before:     ALITO, SMITH AND COWEN, Circuit Judges.

                                 (Filed September 26, 2005)
                                _______________________

                                       OPINION
                                _______________________

PER CURIAM

      Anthony George Allen, an inmate incarcerated at the Federal Correctional

Institution-McKean, appeals from the District Court’s judgment in favor of the
defendants in his civil action alleging denial of access to the courts and retaliation. For

the reasons that follow, we will affirm.

       In 1994, Allen was sentenced to life in prison after pleading guilty to federal

controlled substance offenses in the United States District Court for the Northern District

of Texas. The Fifth Circuit affirmed Allen’s conviction and sentence. After his attempts

to obtain relief in the sentencing court under 28 U.S.C. § 2255 were unsuccessful, Allen

filed a motion for a reduction of sentence under 18 U.S.C. § 3582(c). The Fifth Circuit

affirmed the denial of Allen’s § 3582(c) motion. United States v. Allen, No. 99-10698

(5th Cir. Apr. 13, 2000.) The Fifth Circuit then granted Allen an extension of time until

September 1, 2000, to file a petition for rehearing.

       Allen did not file a timely petition for rehearing, however. According to Allen, a

fellow inmate, Austin Nwanze, had been assisting him with his legal filings. Prison

officials confiscated Allen’s legal documents from Nwanze’s cell while Nwanze was in a

special housing unit (SHU) from May 11, 2000, until August 20, 2000. Prison officials

did not return Allen’s legal materials to him until October 2000, and allegedly only after

he withdrew an administrative grievance he had filed against them in September 2000.

       In November 2001, Allen initiated the current civil action in the Western District

of Pennsylvania against three prison officials and the Bureau of Prisons. In his amended

complaint, Allen alleged that the defendants: (1) violated his First Amendment right to

access the court by deliberately withholding legal materials necessary to filing a timely



                                              2
petition for rehearing in the Fifth Circuit; and (2) retaliated against him for participating

in a prior lawsuit, filing an administrative grievance, and refusing to sign a false

declaration against Nwanze. Upon the Magistrate Judge’s recommendation, the District

Court granted the defendants’ motion for summary judgment on Allen’s access to the

courts claim, but denied summary judgment as to the claim of retaliation. Allen then

moved for relief from the order under Rule 60(b) of the Federal Rules of Civil Procedure,

which the District Court denied on December 15, 2004. Allen appealed.1

       Meanwhile, the parties conducted further discovery regarding Allen’s claim of

retaliation. The defendants then moved for summary judgment on the ground that Allen

failed to administratively exhaust his retaliation claim. The Magistrate Judge examined

the administrative grievances Allen filed, concluded that he had never presented a claim

of retaliation in any grievance, and recommended granting the defendants’ motion for

summary judgment. The District Court agreed with the Magistrate Judge, granted

summary judgment in favor of the defendants, and closed the case. Allen again

appealed.2



  1
       To the extent the Government asserts a jurisdictional defect, Allen cured any such
defect by filing a second notice of appeal following the District Court’s entry of a final
order. We have consolidated the two appeals for all purposes.
  2
       We review de novo an order granting summary judgment. Saldana v. K Mart
Corp., 260 F.3d 228, 231 (3d Cir. 2001). Summary judgment is proper when, viewing the
evidence in the light most favorable to the nonmovant, there is no genuine issue of
material fact and the moving party is entitled to judgment as a matter of law. Id. at 232;
Fed. R. Civ. P. 56(c).

                                               3
       We address first whether the District Court properly rejected Allen’s claim of

denial of access to the courts. This claim is based on prison officials’ confiscation of

Allen’s legal materials from Nwanze’s cell while Nwanze was in SHU. Because the

prison officials would not return his legal materials, Allen contends, he was unable to file

a timely petition for rehearing with the Fifth Circuit.

       An inmate who alleges a violation of the right of access to the courts must show an

actual injury. See Lewis v. Casey, 518 U.S. 343, 350 (1996). Actual injury can be

demonstrated by showing that the defendants’ actions resulted in the “loss or rejection of

a legal claim.” Oliver v. Fauver, 118 F.3d 175, 177 (3d Cir.1997). The underlying lost or

rejected legal claim must be specifically identified and meritorious. See Christopher v.

Harbury, 536 U.S. 403, 414 (2002).

       We agree with the District Court that Allen’s claim does not provide a basis for

relief. Allen alleges that he lost the opportunity to file a petition for rehearing following

the Fifth Circuit’s decision affirming the denial of his § 3582(c) motion. We agree with

the District Court that Allen has failed completely to demonstrate that his petition for

rehearing was meritorious. In short, without a meritorious argument for rehearing,

Allen’s denial of access claim fails.

       Allen’s remaining claim is that the defendants retaliated against him as described

previously. The District Court granted summary judgment to the defendants on this claim

because Allen failed to exhaust administrative remedies. We have reviewed the



                                              4
grievances and agree completely with the Magistrate Judge that they do not suggest a

claim of retaliation. Accordingly, for the reasons set forth in the Magistrate Judge’s

report and recommendation and the District Court’s final order, the District Court

correctly granted summary judgment in favor of the defendants on this claim.

        For the foregoing reasons, we will affirm the District Court’s entry of judgment in

favor of the defendants. The Government’s motion for summary affirmance is denied as

moot.




                                              5